DUGGAN, J.,
concurring specially. I concur with the majority’s decision to affirm the superior court’s order upholding the ZBA’s decision to allow 228 Maple to convert the buildings it owns into condominiums. I write *629separately, however, because I would employ a different analysis concerning the interplay between the Town’s Zoning Ordinance and RSA 356-B:5 (1995).
To start, the majority opinion does not fully acknowledge the language in RSA 356-B:5 which plainly states:
Nevertheless, cities and towns may provide by ordinance that proposed conversion condominiums and the use thereof which do not conform to the zoning, land use and site plan regulations of the respective city or town in which the property is located shall secure a special use permit, a special exception, or variance, as the case may be, prior to becoming a conversion condominium.
(Emphasis added.) This language suggests that in the event that proposed conversion condominiums do not conform to the Town’s local land use regulations, the Town can require the developer to apply for a special exception.
This language has been examined in Cohen v. Town of Henniker, 134 N.H. 425, 428 (1991). Citing the language from RSA 356-B:5 quoted above, the court explains:
[A] municipality may require such a permit, exception, or variance prior to conversion even where there exists a protected nonconforming use. However, to be consistent with the rest of the statute, such a requirement may only be denied if the conversion would have an actual effect on the use of the land.
Id. (citation omitted). As explained in the majority opinion, Cohen involved a situation where the owner of two apartment buildings, which were legal nonconforming uses, wished to convert them into condominiums. Id. at 426. The owner applied for subdivision approval to convert the apartment units into condominiums, and the Town denied the application because the proposal did not conform with the lot-size requirements for its zone. Id. In holding that the Town erred in denying the application, the Cohen court further explained that:
Interpreting RSA 356-B:5 to preclude denial of a special use permit, special exception, or variance where there is no change in land use is supported by our cases on nonconforming uses____ The conversion of apartment units into condominium units is not necessarily a change in use. If the conversion would in fact have an effect on the land use, this may constitute a change or expansion of use; in such a case, preventing conversion would not *630conflict with the doctrine of nonconforming uses, and would not violate RSA356-B:5.
Id. at 429.
The analysis set forth in Cohen controls in this case. Here, the cottage-style buildings owned by 228 Maple are legal nonconforming uses. As the majority points out, they do not meet the definition of “dwelling unit,” and most of the cottages do not meet the minimum square footage requirement specified in section 503.3 of the Town’s Ordinance. However, the ZBA determined, and the superior court agreed, that the proposed condominium conversion would not result in a change in the use of the property. Consequently, it was proper for the ZBA to grant 228 Maple’s application for a special exception. I would therefore affirm the superior court’s order upholding the ZBA’s decision.